Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         20-AUG-2020
                                                         10:59 AM

                           SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         IN THE MATTER OF
                   JOSHUA PULLIAM, Petitioner.


                       ORIGINAL PROCEEDING
                    (CR. NO. 1CPC-XX-XXXXXXX)

         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
     and Circuit Judge Ochiai, assigned by reason of vacancy)

          Upon consideration of petitioner Joshua Pulliam’s
petition for writ of habeas corpus, filed on July 22, 2020, the
documents attached thereto and submitted in support thereof, and
the record, it appears that petitioner presents no special reason
for this court to invoke its jurisdiction and has alternative
means to seek relief.   See Oili v. Chang, 54 Haw. 411, 412, 557
P.2d 787, 788 (1976).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
habeas corpus is denied.
          IT IS HEREBY FURTHER ORDERED that the clerk of the
appellate court shall process the petition for writ of habeas
corpus without payment of the filing fee.
          DATED: Honolulu, Hawai#i, August 20, 2020.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Michael D. Wilson
                                /s/ Dean E. Ochiai